Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,420,204 Lin et al.
1.	Referring to claim 1, Lin et al. teaches a system comprising: a silicon backplane, (Figures 7-9 #10 & Col. 1 Lines 14-18), having a top surface, a bottom surface, and side surfaces; a substrate, (Figures 7-9 #21), surrounding the side surfaces of the silicon backplane, (Figures 7-9 #10), the substrate, (Figures 7-9 #21), having a top surface, a bottom surface and side surfaces; at least one bond pad, (Figures 7-9 #52 on the outer perimeter), on the bottom surface of the substrate, (Figures 7-9 #21); a metal layer, (Figures 7-9 centralized #52), on the bottom surface of the substrate, (Figures 7-9 #21), and the bottom surface of the silicon backplane, (Figures 7-9 #10), the metal layer having a first portion, (Figures 7-9 the center portion of the centralized #52), electrically and thermally coupled to the bottom surface of the silicon backplane, (Figures 7-9 #10), in a central region and second portions, (Figures 7-9 the outer perimeter of the centralized #52), that extend between a perimeter region of the silicon backplane, (Figures 7-9 #10), and the at least one bond pad; and an array of metal connectors, (Figures 7-9 #561), on the top surface of the silicon backplane, (Figures 7-9 #10).
2. 	Referring to claim 2, Lin et al. teaches a system of claim 1, further comprising at least one via, (Figures 7-9 #40), through the substrate, (Figures 7-9 #21), the at least one via filled with a metal material and electrically coupled to the at least one bond pad, (Figures 7-9 #52 on the outer perimeter).
3. 	Referring to claim 9, Lin et al. teaches a system of claim 1, wherein the substrate comprises a molding material, (Figures 7-9 #21 & Col. 7 Line 52).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
4.	Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a system of claim 2, further comprising redistribution layers on the top surface of the silicon backplane and the top surface of the substrate, the redistribution layers comprising: at least one first dielectric layer, and at least one first metal layer, the at least one first metal layer extending from a perimeter region of the silicon backplane toward the side surfaces of the substrate and having a least a portion exposed from the at least one dielectric layer to form at least one other bond pad; a system of claim 1, further comprising a light-emitting diode (LED) array electrically coupled to the array of metal connectors on the top surface of the silicon backplane; a system of claim 1, wherein the array of metal connectors is an array of copper pillar bumps; and/or a system of claim 1, wherein the silicon backplane is a complementary metal-oxide semiconductor (CMOS) integrated circuit.
6.	The prior art teaches the combination of a system comprising: a silicon backplane having a top surface, a bottom surface, and side surfaces; a substrate surrounding the side surfaces of the silicon backplane, the substrate having a top surface, a bottom surface and side surfaces; at least one bond pad on the bottom surface of the substrate; a metal layer on the bottom surface of the substrate and the bottom surface of the silicon backplane, the metal layer having a first portion electrically and thermally coupled to the bottom surface of the silicon backplane in a central region and second portions that extend between a perimeter region of the silicon backplane and the at least one bond pad; and an array of metal connectors on the top surface of the silicon backplane, but is silent to the above teachings in combination with a first metal layer electrically and thermally coupled to the bottom surface of the silicon backplane in a central region; redistribution layers on the bottom surface of the silicon backplane and the bottom surface of the substrate, the redistribution layers comprising at least one dielectric layer and at least one second metal layer, the at least one second metal layer extending from a perimeter region of the silicon backplane toward the side surfaces of the substrate and having at least a portion exposed from the at least one dielectric layer to form at least one bond pad; and an array of metal connectors on the top surface of the silicon backplane.
7.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 11-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/22/22